Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 were previously examined.
Claims 1, 2, 7, 8 and 11-14 have been amended on January 20, 2022.
Claim 10 and 15-20 have been canceled on January 202, 2022.
Claim 1-9 and 11-14 are pending on this examination.

USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9, 11-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim recite the limitation of "a training data generator configured” which has a corresponding structure as seen in Figure 4, training data generator 410.

Claim recite the limitation of "a training component configured” which has a corresponding structure as seen in Figure 4, training component 420.

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 4.



Allowable Subject Matter

Claims 1-9 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “An electronic device, comprising: a training data generator configured to generate  information of a trapping set that  has been detected during an error correction decoding of a codeword, to generate an input vector based on the information of the trapping set, and to generate a target vector corresponding to the input vector; and a training component configured to receive from the training data generator the input vector and the target vector and operable to train an artificial neural network based on supervised learning that is learned to output the target vector corresponding to the input vector to an output layer of the artificial neural network according to the input vector input to an input layer of the artificial neural network,  wherein, in response to detection of the trapping set received from a node processor, the training component inputs any one of the information of the trapping set to the input layer of a trained artificial neural network and outputs the target vector .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Thien Nguyen/Primary Examiner, Art Unit 2111